NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50317

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00338-SJO-16

DERREK JONES, a.k.a. Dirty D, a.k.a.
Derek Jones, a.k.a. Derek Tugwell Jones,        MEMORANDUM*
a.k.a. Derrek G. Jones, a.k.a. Derrek Gene
Jones, a.k.a. Derrick Jones, a.k.a. Derek
Tugwell,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Derrek Jones appeals from the district court’s judgment and challenges his

guilty-plea convictions and concurrent 180-month sentences for racketeer

influenced and corrupt organizations conspiracy, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 1962(d) and 1963(a); conspiracy to distribute controlled substances, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846; and distribution of

controlled substances in or near a school, in violation of 21 U.S.C. § 860. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Jones’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Jones the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Jones waived his right to appeal his convictions, with the exception of an

appeal based on a claim that his pleas were involuntary. Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Jones’s pleas. We therefore

affirm as to that issue and dismiss the remainder of the appeal of his convictions.

         Jones also waived the right to appeal most aspects of his sentence. We

dismiss Jones’s sentencing appeal as to those aspects of his sentence that are

covered by the waiver and affirm as to all other issues except as to the three

supervised release conditions, standard conditions five, six, and fourteen, which

were held to be unconstitutionally vague after the district court sentenced Jones.

See United States v. Evans, 883 F.3d 1154, 1162-64 (9th Cir.), cert. denied, 2018
WL 2726034 (U.S. Oct. 1, 2018) (No. 17-9208); see also United States v. Watson,


                                            2                                    17-50317
582 F.3d 974, 977 (9th Cir. 2009) (an appeal waiver does not bar a constitutional

challenge to a supervised release condition). We remand for the district court to

modify these conditions consistent with our opinion in Evans.

      We decline to address on direct appeal Jones’s pro se claim of ineffective

assistance of counsel, which was referenced in the notice of appeal. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED with

instructions.




                                         3                                   17-50317